Title: To James Madison from Edward Carrington, 14 November 1807
From: Carrington, Edward
To: Madison, James



Sir,
American Consulate Canton Novr. 14. 1807.

I had the honor to address you under date the 19th. April Current.
I have now to advize you of the Capture, in Macao Roads, of the Schooner Topaz of Baltimore, William Nichols Master, by the Officers and Crew of His Britannic Majesty’s Brig Diana, Commanded by Lieut Wm. Kempthorn, and of the death of Captain Nichols, who was Shot by the Diana’s Crew, during the Contest on boarding the Topaz.  For the particulars of the Occurrences on board the Topaz, I beg to refer to the Deposition of James Stevens, one of her Crew, which I have the honor to now inclose.  This Deposition is the only information, I have been able to obtain (on which I could rely) of the Circumstances and Occurrences onboard the Topaz, excepting what Captain Nichols told to Messrs Js. Wilcocks and George W Biddle, two American Gentlemen who were at Macao at the time the Schooner arrived, and to whom Captain Nichols applied for advice and assistance in his business, which corresponds with the deposition of J. Stevens.
Messrs. Wilcocks and Biddle have deposed to the Conversation that pass’d between them and Captain Nichols, and to the circumstances of the Capture of the Schooner, which is forwarded by them, to Messrs Smith & Buchanan at Baltimore, who are part Owners in the Topaz.
I had understood, that the men taken out of the Topaz, before her Capture, by the Commander of the Diana, reported to him, that the said Topaz had committed acts of Piracy on the Coast of South America, and which induced Lieut. Kempthorn to attack and Capture that Vessel.
Immediately after the Capture, the American Gentlemen then in Macao, communicated the same to the Governor and Desembarquadore of Macao.  They declined taking any Cognizance of the Capture, as not being within their jurisdiction.
As soon as I had learnt of the Capture, I desired Mr. Wilcocks to act in my behalf, as might be advisable.  He in consequence addressed a letter to Captn. Pellew, a Copy of which is inclosed, together with the answer by Lieut Kempthorn.
It was my intention to have applied to the Officers of the Chinese Government for their interposition in the Capture, but they have so little Knowledge of the Law which governs the European or American Nations, are so very Cautious of interfering in disputes between foreigners, and the difficulty of communicating with them, have induced me to believe, it would be more advisable to leave the matter to the entire management of the Govrment of the United States.
It is my intention, that James Stevens shall embark, on some of the first Vessels for America  From him and from Messrs: Smith and Buchanan, more minute particulars, doubtless can be learnt, than what I am able to communicate.
The Topaz remains in Custody of the Captors, and will probably be sent to Bombay during this month.  It has been reported, that the Specie, she had onboard has been landed, that the Copper is sold and transhipped to another English Vessel, which I apprehend to be true.
I inclose the deposition of Captn. John Brown & others, respecting the impressment of five Men from the Belisarius, and a Copy of my Letter to Captn. Pellew on that Subject.  The Bellona has sailed for Bombay and carried with her the five men.  I also inclose, two Letters recd. from Captn. Pellew.  They will advise how much the American Citizens and their Commerce, are annoyed by the British Ships of War on this Station.
I have the honor to inclose you a return of the American Vessels Clearing at this Port to the 30 June 1807.  I have the honor to be Sir your most Obt. Servt.

Edd. CarringtonConsul U.S.


